IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1273
                              Filed December 20, 2017


IN THE INTEREST OF E.G.,
Minor Child,

A.G., Father,
       Appellant,

R.G., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, Karen K. Salic,

District Associate Judge.



       A father and mother appeal separately from the order adjudicating their

child as a child in need of assistance. AFFIRMED ON BOTH APPEALS.

       Darius P. R. Robinson of Stumme, Collins, Gritters & Epley, P.L.L.C.,

Waverly, for appellant father.

       Danielle M. DeBower of Eggert, Erb, Kuehner & DeBower, P.L.C., Charles

City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Cynthia S. Schuknecht of Noah, Smith & Schuknecht, P.L.C., Charles

City, guardian ad litem.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


BOWER, Judge.

       A father and mother appeal separately from the order adjudicating their

child as a child in need of assistance (CINA).          We find E.G. was properly

adjudicated CINA pursuant to Iowa Code section 232.2(6)(c)(2) (2017) and affirm

the juvenile court.

       E.G. was born in April 2017. E.G.’s five siblings are currently in court-

ordered foster care. The juvenile court described the parents’ involvement with

the juvenile court system as “long and complex . . . simply put, the family’s

history is significant for long-term methamphetamine addiction, domestic

violence, neglect of the children’s needs, lack of compliance with services,

general instability, and fleeing jurisdiction to avoid involvement by juvenile court

and the states’ respective child welfare agencies.”

       The juvenile court did note the parents’ level of participation in services

had increased dramatically and progress was being made on many of the areas

of concern. The mother had been sober for approximately six months, but had

used methamphetamine during her pregnancy, and the father had maintained

employment for seven months. However, the parents did not report the birth of

E.G. to the Iowa Department of Human Services (DHS) and instead explained to

DHS they could not attend a visit with the other children on the day of E.G.’s birth

because the mother was ill. The parents also admitted E.G. was not properly

restrained while in the car on at least one occasion.

       The mother and father both claim the evidence was insufficient to find

E.G. was in need of assistance pursuant to Iowa Code section 232.2(6)(c)(2).

They claim two isolated incidents are insufficient to establish E.G. is in need of
                                        3


assistance. A DHS worker testified she had no imminent safety concerns and

believed the parents were exercising a reasonable degree of care in supervising

E. G. Both the mother and father claim the adjudication was based on the finding

E.G.’s siblings were CINA.

      The juvenile court held the two incidents “are not sufficient to adjudicate,

but when coupled with the family’s history in failing to supervise siblings and

E.G.’s complete dependence on his caretakers for his protective needs, he is a

child in need of assistance.” When evaluating the child’s need for assistance,

“we gain insight into the child's prospects by reviewing evidence of the parent's

past performance—for it may be indicative of the parent’s future capabilities.” In

re M.S., 519 N.W.2d 398, 400 (Iowa 1994), holding modified by In re P.L., 778

N.W.2d 33 (Iowa 2010).       The parents’ history of substance abuse, domestic

abuse, consistent failures to supervise the other children, and instability

combined with instances of improper care of E.G., indicates E.G. is “imminently

likely”, as discussed recently by our supreme court in In re L.H.,            ___

N.W.2d___, ___ 2017 WL 5990003, at *5 (Iowa 2017), to suffer harmful effects

from improper supervision. We find E.G. was properly found to be in need of

assistance.

      AFFIRMED ON BOTH APPEALS.